In a support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Queens County (Friedman, J.), dated September 19, 1990, which denied his objections to an order of the same court (Gartner, H.E.), dated April 9, 1990, directing, after a hearing, (1) payment of $118 per week in child support, and (2) payment of $2 per week in arrears.
Ordered that the appeal is dismissed, without costs or disbursements.
In the present case, the appellant has failed to order and settle the transcript of the support hearing. Although Family Court Act § 1116 dispenses with the requirement that the record on appeal be printed, that provision does not excuse compliance with CPLR 5525 (a), made applicable to the Family Court pursuant to Family Court Act § 1118, which necessitates the transcription of the hearing. Under the circumstances of this case, since the appellant has failed to order and settle the transcript of the hearing and since the exception set forth in CPLR 5525 (b) is not applicable, the appeal is dismissed (see, Matter of Baiko v Baiko, 141 AD2d 635; Fidelity Bond & Mtg. Co. v Taylor, 129 AD2d 765; Davidson v Ha Il-Bo, 117 AD2d 776). Bracken, J. P., Harwood, Balletta and Eiber, JJ., concur.